Citation Nr: 1826766	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-39 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Whether the recoupment of special separation benefits by withholding Department of Veterans Affairs' disability compensation benefits was proper.

(The issues of entitlement to earlier effective dates for the award of service connection for bilateral hearing loss and tinnitus will be addressed in a separate decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972 and from September 1981 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri.


FINDINGS OF FACT

1.  The Veteran received special separation benefits when he separated from service in April 1992.

2.  VA is required by law to withhold VA disability compensation benefits until special separation benefits paid at service separation are recouped.


CONCLUSION OF LAW

The withholding of VA disability benefits for the purpose of recouping special separation benefits was proper.  10 U.S.C. §§ 1174, 1212 (2012); 38 C.F.R. § 3.700 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

The recoupment of a veteran's separation pay from his or her monetary VA disability compensation benefits is required by 10 U.S.C. § 1174.  If a service member who has received separation pay under 10 U.S.C. § 1174, or separation pay, severance pay or readjustment pay under other provisions of law, based on service in the armed forces, becomes entitled to disability compensation administered by VA, the total amount of the special separation benefit (SSB) paid to the service member shall be deducted from that disability compensation, less the amount of federal income tax withheld from the SSB.  10 U.S.C. § 1174 (h)(2), (i);38 C.F.R. § 3.700(a)(5)(iii). 

The implementing VA regulation, 38 C.F.R. § 3.700(a)(5)(i), likewise provides that, where payment of SSB under § 1174 was made on or after December 5, 1991, VA will recoup from disability compensation an amount equal to the total amount of SSB paid to the servicemember, less the amount of Federal income tax withheld from SSB pay. 

The governing statutes allow very limited exceptions to such recoupment, such as a sole survivorship discharge or where disability severance pay was received for disability incurred in line of duty in a combat zone.  See 10 U.S.C. §§ 1174(i), 1212(d).  Here, however, there is no argument or indication that the payment of SSB was based on disability severance or sole survivorship provisions. 

An opinion of the VA General Counsel, VAOGCPREC 14-92, concluded that, in accordance with the provisions of 10 U.S.C. § 1174and 38 C.F.R. § 3.700, VA disability compensation should be offset to recoup the amount of SSB received by a former member of the armed forces.  See VAOGCPREC 12-96 (holding that 10 U.S.C. § 1174(h)(2) requires VA to recoup "nondisability severance pay" received by the veteran under § 631 of Pub. L. No. 96-513 from VA disability compensation).

Factual Background and Analysis

According to the Veteran's certificate of release or discharge from active duty (DD Form 214) for the period of service from September 1981 to April 1992, the Veteran was awarded a special separation benefit of $35,542.02.  As detailed herein, the Veteran also had active military service from October 1969 to May 1972; however, no SSB appears to have been paid for that period of service.

In an August 2013 rating decision, the Veteran was awarded service connection for bilateral hearing loss and tinnitus.  In the August 2013 notification letter accompanying the rating decision, the Veteran was informed that VA would be withholding the amount of SSB paid, minus the amount of Federal income tax withheld.  The Veteran appealed the withholding via an August 2013 notice of disagreement.

The Veteran does not contend that the he did not receive the SSB payment; rather, he asserts that he was not informed that that if he was awarded compensation for disabilities that the SSB would be "taken back."  See August 2013 Notice of Disagreement.  While the Board is sympathetic to the Veteran's contentions, the Board is bound by the laws passed by Congress, and this decision is dictated by the relevant statutes and regulations. 

The recoupment of an amount equivalent to the Veteran's SSB from his VA disability compensation is required by law under 10 U.S.C. § 1174(h)(2).  See 38 C.F.R. § 19.5 (2017) ("In the consideration of appeals, the Board is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.").  Here, the law, as written by Congress and implemented by VA regulation, has been correctly applied, and VA has no discretion to authorize waiver of the recoupment of SSB in this case.  Thus, the claim that recoupment of SSB was improper must be denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The claim that VA acted improperly in recouping special separation benefits from VA disability compensation is denied.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


